Motion to certify is based on error of the lower court, in dismissing plaintiff’s petition *167in which he prayed for an order quieting his title and an injunction to prevent the trespass on a quarter section of land adjoining Wellsville.
Attorneys — P. M. Smith, Wellsville, for Savage Co.; Lones, Hill & Davidson, East Liverpool, for Peters.
The defendant based his defense on a lease made 12 years ago giving him the right to drill for oil and gas, but limiting this right to such location as should be pointed out by the owner. Five wells were drilled in the 12 years, all within 15 acres of the farm adjoining the quarter section line. Some of the wells were dry some were producers, no drilling has been done for four years and tools removed from the farm and owner refused to locate any- further wells and served notice to this effect before bringing hfs action.
Plaintiff conceeded the right to the territory developed by the lessee. The agreement did not provide for any action on part of the lessee and plaintiff claims it was but^an option which had been terminated by notice. That the agreement was unilateral and that as producing wells had been found on the adjoining-farm close to the line that there had been an abandonment of the premises by the lessee and that he had no rights in the farm other than the part developed.
The court dismissed the petition and denied a right to forfeit under an implied agreement to operate, without limiting the time in which the lessee must operate to hold the premises.